     Case 3:21-cr-01466-DMS Document 23 Filed 06/15/21 PageID.43 Page 1 of 1
                                                                                 JUN 15 2021
                                 UNITED STATES DISTRICT CO RT


UNITED STATES OF AMERICA,
                                                             Case No. 21CR1466-DMS

                                          Plaintiff,
                       vs.
                                                             JUDGMENT OF DISMISSAL
ANGEL DE JESUS ARELLANO

                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:                                                   ,~-~
                                                        Hon. Allison H. Goddard
                                                        United States Magistrate Judge
